DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3-4 and 6-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/18/22.
Applicant’s election without traverse of claims 2 and 5 in the reply filed on 5/18/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Nishikawa et al. (US 6,225,424).
Nishikawa discloses a container formed of a composition containing a polyolefin (column 2, line 57 through column 3, line 40) and at least one kind of metal component selected from the group consisting of Ti, Al, Mg, Zr, Hf, Fe, Ni, Sn, Zn, Cr, and Mo, wherein in a case where the composition contains one kind of metal component (column 9, lines 8 through column 10, line 6, Table 1), provided that a region between a surface of the container and a position 10 nm below the surface in a thickness direction of the container is a surface region, a region between a position 30 um below the surface in the thickness direction of the container and a position 50 um below the surface in the thickness direction of the container is an internal region (since the overall thickness of the container is 4mm, column 14, lines 62-67).
Nishikawa does not specifically disclose the limitation “the surface region and the internal region are measured using a time-of-flight secondary ion mass spectrometer, CA1 represents an intensity ratio of a peak intensity of secondary ions derived from the metal component in the surface region to a peak intensity of secondary ions derived from the polyolefin in the surface region in at least a portion of the container, and CA2 represents an intensity ratio of a peak intensity of secondary ions derived from the metal component in the internal region to a peak intensity of secondary ions derived from the polyolefin in the internal region in at least a portion of the container, a ratio RCA calculated by CA1/CA2 is less than 1.00, or in a case where the composition contains two or more kinds of metal components, an average of RCA determined for each of two or more kinds of the metal components is less than 1.00 in at least a portion of the container.”  
However, the limitation is inherent in Nishikawa since Nishikawa discloses that the surface of the container is washed five times with ultra-pure water (column 9, lines 8 through column 10, line 6, Table 1) which will elute more metals from a surface region than an internal region.  Therefore, the CA1/CA2 is less than 1.00 when measured by secondary ion mass spectroscopy because more metals will be eluted from the surface region than the internal region.
Claim 5, in its entirety, is also inherent in Nishikawa since Nishikawa discloses that the surface of the container is washed five times with ultra-pure water (column 9, lines 8 through column 10, line 6, Table 1) which will elute more secondary ions from a surface region than an internal region.  Therefore, the CB1/CB2 is less than 1.00 when measured by secondary ion mass spectroscopy because more secondary ions will be eluted from the surface region than the internal region.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US 6,225,424).
Nishikawa discloses a container formed of a composition containing a polyolefin (column 2, line 57 through column 3, line 40) and at least one kind of metal component selected from the group consisting of Ti, Al, Mg, Zr, Hf, Fe, Ni, Sn, Zn, Cr, and Mo, wherein in a case where the composition contains one kind of metal component (column 9, lines 8 through column 10, line 6, Table 1), provided that a region between a surface of the container and a position 10 nm below the surface in a thickness direction of the container is a surface region, a region between a position 30 um below the surface in the thickness direction of the container and a position 50 um below the surface in the thickness direction of the container is an internal region (since the overall thickness of the container is 4mm, column 14, lines 62-67).
Nishikawa does not specifically disclose the limitation “the surface region and the internal region are measured using a time-of-flight secondary ion mass spectrometer, CA1 represents an intensity ratio of a peak intensity of secondary ions derived from the metal component in the surface region to a peak intensity of secondary ions derived from the polyolefin in the surface region in at least a portion of the container, and CA2 represents an intensity ratio of a peak intensity of secondary ions derived from the metal component in the internal region to a peak intensity of secondary ions derived from the polyolefin in the internal region in at least a portion of the container, a ratio RCA calculated by CA1/CA2 is less than 1.00, or in a case where the composition contains two or more kinds of metal components, an average of RCA determined for each of two or more kinds of the metal components is less than 1.00 in at least a portion of the container.”  
However, the limitation is necessarily present in Nishikawa since Nishikawa discloses that the surface of the container is washed five times with ultra-pure water (column 9, lines 8 through column 10, line 6, Table 1) which will elute more metals from a surface region than an internal region.  Therefore, the CA1/CA2 is less than 1.00 when measured by secondary ion mass spectroscopy because more metals will be eluted from the surface region than the internal region.
It would have been obvious to one of ordinary skill in the art to have provided said limitation in Nishikawa in order to reduce contamination.
Claim 5, in its entirety, is also necessarily present in Nishikawa since Nishikawa discloses that the surface of the container is washed five times with ultra-pure water (column 9, lines 8 through column 10, line 6, Table 1) which will elute more secondary ions from a surface region than an internal region.  Therefore, the CB1/CB2 is less than 1.00 when measured by secondary ion mass spectroscopy because more secondary ions will be eluted from the surface region than the internal region.
	It would have been obvious to one of ordinary skill in the art to have provided the limitations of claim 5 in Nishikawa in order to reduce contamination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
May 25, 2022